department of the treasury internal_revenue_service washington d c contact person id number ----- telephone number tax exempt and government entities number release date date uil legend k m dear --------------- k is requesting advance approval of its grant-making procedures under sec_4945 of the internal_revenue_code facts k is exempt under sec_501 of the code and is classified as a nonoperating private_foundation within the meaning of sec_509 k recently established a scholarship trust fund titled m k now proposes to implement a scholarship procedure procedure that will be consistent with four previously approved scholarship grants and the current scholarship trust fund m the procedure is designed to address all the scholarships including those awarded from m administered by k scholarships will be awarded by a selection committee comprised of k’s board_of trustees and other individuals selected by k’s board_of trustees k states none of the selection committee members will derive a private benefit from the selection of one or more scholarship recipients the code or grants under sec_4945 k states the following scholarships will be awarded on an objective and nondiscriminatory basis to individuals who the grants awarded will be college scholarships under sec_4945 of k further states the scholarships will be used to cover the recipient’s tuition attend an educational_institution described in sec_170 of the code no disqualified_person with respect to k will be eligible for consideration and donors of k will not be able to designate recipients room board fees books supplies travel costs and incidental_expenses for attendance at the educational_institution k will make the payments directly to the educational_institution will secure the agreement of such institution to use such payments for the recipient’s expenses and pay the excess if any to the recipient only if the recipient is enrolled at the institution and the recipient’s standing at the institution is consistent with the purposes and conditions of the scholarship k will retain written records pertaining to all scholarship grants and loan awards k will supervise and investigate the use of the grant funds by the recipients and k will seek recovery_of any misused funds rulings requested k requests the following rulings the procedure satisfies the requirements of sec_4945 of the code grants awarded by k pursuant to the procedure including grants awarded by m will not be treated as taxable_expenditures under sec_4945 of the code the scholarship administration provisions satisfy the requirements for supervision and investigation established in sec_53_4945-4 of the foundation and similar excise_taxes regulations law sec_4945 of the code provides the term taxable_expenditure sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or sec_4945 of the code provides the purpose of the grant is to fellowship_grant which is subject_to the provisions of sec_117 of the code and is to be used for study at an educational_institution described in sec_170 of the code achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides to secure approval for a grant-making procedure a private_foundation must demonstrate to the satisfaction of the commissioner a the grant procedures include an objective and nondiscriminatory b the procedure is designed to result in the performance of the activities selection process intended to be financed and c the foundation will obtain reports to determine whether the grant funds are being properly used reports are not required if the foundation pays the scholarship grants to an educational_institution see sec_53 c and c of the regulations sec_53_4945-4 of the regulations provides if grantee reports sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a reporting verified by the educational_institution on the grantee's progress for each academic period submitted or other information including failure to submit reports indicate any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor's reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment supervision of scholarship grants will be considered satisfied if the foundation pays the grants to an educational_institution described in sec_170 and the educational_institution agrees to use the funds to defray the recipient's expenses or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his her standing at such educational_institution is consistent with the purposes and conditions of the grant sec_53_4945-4 of the regulations provides the requirements for analysis k’s procedure including grants awarded by m satisfy the requirements of sec_4945 and sec_4945 of the code because k’s scholarship procedures include an objective and nondiscriminatory selection process the recipient must be enrolled in a degree program to receive the scholarship grant the procedures are designed to result in the performance of the activities k intended to finance and k will satisfy the report requirement by requiring annual reports investigating and seeking recovery_of any misuse of your scholarship grants further grants made in accordance with these procedures including grants awarded by m will not constitute taxable_expenditures within the meaning of sec_4945 of the code requirements for supervision and investigation established in sec_53 c of the regulations k’s procedure states the grants are being paid directly to the educational_institution described in sec_170 of the code and the educational_institution will be required to use the grant funds to defray the grantee’s expenses only if the grantee is enrolled at such educational_institution and the grantee’s standing is consistent with the purposes and conditions of the grant lastly the scholarship administration provisions of k’s procedure satisfy the this ruling is conditioned on the understanding no grants will be awarded to k’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of the grant-making procedures is a one-time approval of k’s system of standards and procedures for selecting recipients of grants meeting the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request conclusion based on the facts and information submitted and the representations made the procedure satisfies the requirements of sec_4945 of the code grants awarded by k pursuant to the procedure including grants awarded by m will not be treated as taxable_expenditures under sec_4945 of the code the scholarship administration provisions satisfy the requirements for supervision and investigation established in sec_53_4945-4 of we conclude the regulations pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent enclosure notice manager eo technical technical group debra j kawecki sincerely yours
